Mr. Justice Scott announced the opinion of the court: This is a motion made by the defendants in error to dismiss the writ. The plaintiffs in error seek to have reviewed a decree of the circuit court of Cook county. At the time that decree was entered, plaintiffs in error prayed for and obtained an appeal to the Appellate Court for the First District. They filed a bond and are engaged in prosecuting that appeal. This motion was made on the ground that the cause cannot properly be pending in this court and in the Appellate Court at the same time. It is said, in response to that, that counsel for plaintiffs in error are in doubt as to which of the courts has appellate jurisdiction of this case. We deem that an insufficient answer. They prosecuted an appeal to the Appellate Court, and so long as that is pending they will not be permitted to invoke the jurisdiction of this court. Accordingly, the writ will be dismissed. Writ dismissed.